Order entered February 8, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00947-CV

                   IN THE INTEREST OF C.T.C., A CHILD

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-05158

                                      ORDER

      On January 25, 2021, we ordered Francheska Duffey, Official Court

Reporter for the 330th Judicial District Court, to file either the reporter’s record or

written verification appellant had not requested the record. Before the Court is Ms.

Duffey’s February 4, 2021 written verification the record has not been requested.

      Our January 25th order cautioned appellant the appeal could be submitted

without the reporter’s record if the Court was notified the record had not been

requested. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal

submitted without the reporter’s record. See id. As the clerk’s record has been

filed, we further ORDER appellant to file her brief no later than March 10, 2021.

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE